Exhibit 10.1

GILEAD SCIENCES, INC.

2005 DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.   HISTORY OF THE PLAN    1   1.1    Prior Plan    1 2.  
PURPOSE OF THE PLAN    1   2.1    Plan Purpose    1 3.   EFFECTIVE DATE OF THE
PLAN    1   3.1    Effective Date    1 4.   DEFINITIONS    1   4.1   
Definitions    1 5.   ELIGIBILITY; PARTICIPATION    6   5.1    Eligibility    6
  5.2    Resumption of Participation Following Re-employment    6   5.3   
Cessation or Resumption of Participation Following a Change in Status    6 6.  
DEFERRAL AND DISTRIBUTION ELECTIONS    6   6.1    Deferral Elections    6   6.2
   Deferral Election for Newly Eligible Employees    7   6.3    Deferral
Elections for Newly Eligible Directors    7   6.4    Deferral Increments    7  
6.5    Special Elections in 2005 regarding Deferrals    7   6.6    Phantom Share
Program for Directors    7   6.7    Distribution Election    7   6.8    Special
Distribution Election in 2006    8   6.9    Election Form    8   6.10    Time of
Making Employer Contributions    8 7.   PARTICIPANTS’ ACCOUNTS    8   7.1   
Individual Accounts    8 8.   INVESTMENT OF CONTRIBUTIONS    8   8.1    Manner
of Investment    8   8.2    Investment Decisions    8 9.   DISTRIBUTION OF
BENEFITS    9   9.1    Distribution of Benefits to Participants    9   9.2   
Determination of Timing and Method of Distribution    9   9.3    Default
Distribution Election    9   9.4    Delayed Distribution to Key Employee    9  
9.5    Unforeseeable Emergency    10   9.6    Prohibition on Acceleration    10

 

i



--------------------------------------------------------------------------------

   9.7    Adjustment for Investment Experience    10    9.8    Notice to Trustee
   10    9.9    Time of Distribution    10 10.    EFFECT OF DEATH OF A
PARTICIPANT    11    10.1    Distributions    11    10.2    Beneficiary
Designation    11 11.    ESTABLISHMENT OF A TRUST    11    11.1    Trust    11
   11.2    General Duties of Trustee    12 12.    AMENDMENT AND TERMINATION   
12    12.1    Amendment by the Company    12    12.2    Retroactive Amendments
   12    12.3    Termination    12 13.    MISCELLANEOUS    13    13.1   
Withholding Taxes    13    13.2    Participant’s Unsecured Rights    13    13.3
   Limitation of Rights    13    13.4    Nonalienability of Benefits    13   
13.5    Facility of Payment    14    13.6    Governing Law    14 14.    PLAN
ADMINISTRATION    14    14.1    Powers and Responsibilities of the Administrator
   14    14.2    Claims and Review Procedure    15    14.3    Execution and
Signature    17 ATTACHMENT A ELIGIBLE EMPLOYEES    1 ATTACHMENT B PLAN
INVESTMENT OPTIONS    1

 

ii



--------------------------------------------------------------------------------

1. HISTORY OF THE PLAN.

1.1 Prior Plan. Effective January 1, 2002, Gilead Sciences, Inc. (the “Company”)
adopted the Gilead Sciences, Inc. Deferred Compensation Plan (the “Prior Plan”).
Effective on and after December 31, 2004, the Prior Plan will be frozen and no
new contributions will be made to it; provided, however, that any deferrals made
under the Prior Plan before January 1, 2005 (as adjusted for investment
experience) will continue to be governed by the terms and conditions of the
Prior Plan as in effect on October 4, 2004. The Company adopted the Gilead
Sciences, Inc. 2005 Deferred Compensation Plan (the “Plan”) effective as of
January 1, 2005. Any deferrals made after December 31, 2004 will be deemed to
have been made under the Plan and all such deferrals will be governed by the
terms and conditions of the Plan as it may be amended from time to time.

 

2. PURPOSE OF THE PLAN.

2.1 Plan Purpose. The Company maintains the Plan, a deferred compensation plan,
for the benefit of a select group of management or highly compensated employees
of the Employer as well as non-employee members of the Company’s Board of
Directors. The Company intends that the existence of a Trust will not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and will not be
construed to provide income to Plan Participants under the Plan prior to actual
payment of the vested accrued benefits hereunder. The Company intends that the
Plan comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

 

3. EFFECTIVE DATE OF THE PLAN.

3.1 Effective Date. The effective date of the Plan is January 1, 2005.

 

4. DEFINITIONS.

4.1 Definitions.

(a) Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

(1) “Account” means an account established on the books of the Company for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains or losses included thereon.

(2) “Administrator” means the Company adopting the Plan, or other person or
committee designated by the Company.

(3) “Annual Retainer” means the annual retainer paid to an Eligible Director.

(4) “Beneficiary” means the person or persons entitled under Section 10.2 to
receive benefits under the Plan upon the death of a Participant.

 

1



--------------------------------------------------------------------------------

(5) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(6) “Bonus” means an Eligible Employee’s bonus paid pursuant to the Employer’s
corporate bonus program.

(7) “Change of Control” has the meaning set forth in Section 409A of the Code.
As of the date of the adoption of the Plan, a Change in Control will be deemed
to occur on the date that:

(A) Any one person, or more than one person acting as a group (as defined in
Proposed Regulation Section 1.409A-3(g)(5)(v)(B)), acquires ownership of stock
of the Company, that together with stock held by such person or group,
constitutes more than fifty percent of the total fair market value or total
voting power of the stock of the Company. However, if any one person, or more
than one person acting as a group, is considered to own more than fifty percent
of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered a Change of Control. This Section 4.1(a)(7)(A) applies only when
there is a transfer of stock of the Company (or the issuance of stock of the
Company) and stock in the Company remains outstanding after the transaction; or

(B) Any one person, or more than one person acting as a group (as defined in
Proposed Regulation Section 1.409A-3(g)(5)(v)(B)), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total “gross fair
market value” (as defined in Proposed Regulation Section 1.409A-3(g)(5)(vii)(A))
equal to or more than forty percent of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; or

(C) Any one person, or more than one person acting as a group (as defined in
Proposed Regulation Section 1.409A-3(g)(5)(v)(B)), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the Company possessing
thirty-five percent or more of the total voting power of the stock of the
Company; or

(D) A majority of the members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election;
provided, however, that no Change of Control will be deemed to have occurred if
any other corporation is a majority shareholder of the Company.

(8) “Code” means the Internal Revenue Code of 1986, as amended from time to time
and the regulations promulgated thereunder.

(9) “Company” means Gilead Sciences, Inc.

 

2



--------------------------------------------------------------------------------

(10) “Compensation” means Salary, Bonus and Annual Retainer. Compensation will
not include, among other items, employee referral awards or severance payments.

(11) “Deferral Election” means the election described in Section 6.1.

(12) “Determination Date” means each December 31.

(13) “Distribution Election” means the election described in Section 6.7.

(14) “EIP” means the Gilead Sciences, Inc. 2004 Executive Incentive Plan, as it
may be amended from time to time.

(15) “Eligible Director” means a non-employee member of the Board who is a U.S.
citizen or U.S. tax resident.

(16) “Eligible Employee” means only those employees of an Employer who are in a
position of Vice President or higher and who are listed in Attachment A.

(17) “Employer” means the Company and any other Subsidiary authorized by the
Company to participate in the Plan.

(18) “Entry Date” means, except as provided in Section 6.3, each January 1 and
July 1.

(19) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(20) “Fidelity Fund” means any fund listed on Attachment B.

(21) “Fund Share” means the share, unit, or other evidence of ownership in a
Fidelity Fund.

(22) “Key Employee” means a “Specified Employee” as defined under Section 409A
of the Code. As of the adoption date of the Plan, a Key Employee is an Eligible
Employee who, on a Determination Date, is:

(A) An officer of the Employer having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Employer shall be determined to be Key Employees as
of any Determination Date;

(B) A five percent owner of the Employer; or

(C) A one percent owner of the Employer having annual compensation from the
Employer of more than $150,000.

 

3



--------------------------------------------------------------------------------

If an Eligible Employee is identified as a Key Employee on a Determination Date,
then such Eligible Employee shall be considered a Key Employee for purposes of
the Plan during the period beginning on the first April 1 following the
Determination Date and ending on the next March 31.

(23) “Participant” means any Eligible Employee or Eligible Director who elects
to participate in the Plan.

(24) “Phantom Share” means an investment measured in shares of the Company’s
common stock in which the Participant has the right to receive an amount equal
to the value of a specified number of shares of the Company’s common stock over
a specified period of time and which will be payable in whole shares of the
Company’s common stock, with the value of any fractional Phantom Share being
paid in cash. Any distribution in shares of the Company’s common stock shall be
made in the manner established by the administrator of the EIP and shall count
against the share reserves set forth in the EIP.

(25) “Plan” means the Gilead Sciences, Inc. 2005 Deferred Compensation Plan.

(26) “Plan Year” means the calendar year.

(27) “Prior Plan” means the Gilead Sciences, Inc. Deferred Compensation Plan, as
in effect on October 4, 2004.

(28) “Salary” means an Eligible Employee’s base salary.

(29) “Separation from Service” means termination of (i) a Participant’s
employment as a common-law employee of an Employer and any member of its
controlled group as defined under Section 414(b) or (c) of the Code, or
(ii) service as an elected, Eligible Director, as applicable.

A Separation from Service will not be deemed to have occurred if an Eligible
Employee continues to provide services to an Employer in a capacity other than
as an employee and if the former Eligible Employee is providing services at an
annual rate that is fifty percent or more of the services rendered, on average,
during the immediately preceding three full calendar years of employment with an
Employer (or if employed by an Employer less than three years, such lesser
period) and the annual remuneration for such services is fifty percent or more
of the annual remuneration earned during the final three full calendar years of
employment (of if less, such lesser period); provided, however, that a
Separation from Service will be deemed to have occurred if an Eligible
Employee’s service with an Employer is reduced to an annual rate that is less
than twenty percent of the services rendered, on average, during the immediately
preceding three full calendar years of employment with an Employer (or if
employed by an Employer less than three years, such lesser period) or the annual
remuneration for such services is less than twenty percent of the annual
remuneration earned during the three full calendar years of employment with an
Employer (or if less, such lesser period).

In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while an Eligible Employee is on military leave, sick leave, or
other bona fide leave of absence if

 

4



--------------------------------------------------------------------------------

the period of such leave does not exceed six months, or if longer, so long as
the Eligible Employee’s right to reemployment with an Employer is provided
either by statute or contract. If the period of leave exceeds six months and the
Eligible Employee’s right to reemployment is not provided either by statute or
contract, then the Eligible Employee is deemed to have Separated from Service on
the first day immediately following such six-month period.

(30) “Subsidiary” means any corporation with respect to which the Company, one
or more Subsidiaries, or the Company together with one or more Subsidiaries owns
not less than 80% of the total combined voting power of all classes of stock
entitled to vote, or not less than the total value of all shares of all classes
of stock.

(31) “Trust” means the trust created by the Company.

(32) “Trust Agreement” means the agreement between the Employer and the Trustee,
as set forth in a separate agreement, under which assets are held, administered,
and managed subject to the claims of the Company’s creditors in the event of the
Employer’s insolvency, until paid to the Participants and their Beneficiaries as
specified in the Plan.

(33) “Trust Fund” means the property held in the Trust by the Trustee.

(34) “Trustee” means the corporation or individuals appointed by the Company to
administer the Trust in accordance with the Trust Agreement.

(35) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from:

(A) An illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent (as defined in Section 152(a) of the Code); or

(B) Loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to the home not otherwise covered by insurance);
or

(C) Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant as may otherwise be
permitted under Section 409A of the Code.

Financial hardship shall not constitute an Unforeseeable Emergency under the
Plan to the extent that it is, or may be, relieved by (i) reimbursement or
compensation, by insurance or otherwise, (ii) liquidation of the Participant’s
assets to the extent that the liquidation of such assets would not itself cause
severe financial hardship, or (iii) cessation of deferrals under the Plan.

(b) Pronouns used in the Plan are in the masculine gender but include the
feminine gender unless the context clearly indicates otherwise.

 

5



--------------------------------------------------------------------------------

5. ELIGIBILITY; PARTICIPATION.

5.1 Eligibility. Only those Eligible Employees and Eligible Directors listed on
Attachment A will be eligible to participate in the Plan. An Eligible Employee
or Eligible Director will become a Participant in the Plan upon making an
election to defer Compensation under the Plan in accordance with Section 6.

5.2 Resumption of Participation Following Re-employment. If a Participant ceases
to be an Eligible Employee or an Eligible Director due to a Separation from
Service he will no longer be entitled to defer Compensation to the Plan;
however, he will remain a Participant until the entire amount of his benefit is
distributed. In the event such a Participant returns to service with an
Employer, he will again become eligible to defer Compensation to the Plan on the
January 1 following the date he again becomes an Eligible Employee or Eligible
Director and files a Deferral Election pursuant to Section 6.1.

5.3 Cessation or Resumption of Participation Following a Change in Status. If
any Participant continues in the service of an Employer but ceases to be an
Eligible Employee or Eligible Director, the individual will continue to be a
Participant until the entire amount of his benefit is distributed; however, the
Participant will not be entitled to defer Compensation during the period that he
is not an Eligible Employee or Eligible Director. In the event that the
Participant subsequently again becomes an Eligible Employee or Eligible
Director, he will again become eligible to defer Compensation to the Plan on the
January 1 following the date he again becomes an Eligible Employee or Eligible
Director and files a Deferral Election pursuant to Section 6.1.

 

6. DEFERRAL AND DISTRIBUTION ELECTIONS.

6.1 Deferral Elections. Each Eligible Employee or Eligible Director may elect to
execute a Salary/Bonus/Annual Retainer reduction agreement (a “Deferral
Election”) with an Employer to reduce his Compensation by a specified percentage
not exceeding the percentage set forth in Section 6.4 and equal to a whole
number multiple of one percent. Compensation shall not be deferred with respect
to a Participant’s initial Deferral Election until the first Entry Date
following the date the Deferral Election was filed with the Administrator and
will only apply to Compensation earned with respect to services rendered after
such Entry Date. For any subsequent Plan Year in which a Participant wishes to
defer Compensation a new Deferral Election must be filed with the Administrator.
Each Deferral Election other than the initial Deferral Election shall defer
Compensation beginning on the first day of the next following Plan Year. Thus, a
Deferral Election made before the end of a given Plan Year may relate to Salary
and Annual Retainers for services in the following Plan Year and a Bonus payable
for a service or period which begins in such following Plan Year. The Company
will credit an amount to the Account maintained on behalf of the Participant
corresponding to the amount of Compensation deferred. Under no circumstances may
a Deferral Election be adopted retroactively. After the last day of the Plan
Year preceding the date the Deferral Election is to be effective or such earlier
date established by the Administrator, a Participant’s Deferral Election for the
subsequent Plan Year shall be irrevocable and unless otherwise permitted under
Code Section 409A shall remain in force for the applicable Plan Year.

 

6



--------------------------------------------------------------------------------

6.2 Deferral Election for Newly Eligible Employees. An employee who becomes a
newly-Eligible Employee between October 31 and April 30 because he is hired or
promoted and his name is added to Attachment A shall be deemed to be eligible to
participate in the Plan on April 1st or, if later, his date of hire. Such
newly-Eligible Employee may elect to participate in the Plan effective with the
next July 1 Entry Date by submitting a Deferral Election in such form as the
Administrator may specify, provided that such Deferral Election is executed and
becomes irrevocable not later than April 30 and provided further that such
Deferral Election applies only to Compensation earned on or after the July 1
Entry Date.

6.3 Deferral Elections for Newly Eligible Directors. In the Administrator’s
discretion, a newly Eligible Director may elect to participate in the Plan
effective during a Plan Year by submitting a Deferral Election in such form as
the Administrator may specify, provided that such Deferral Election is executed
and becomes irrevocable not later than thirty days following the date such newly
Eligible Director is first elected to the Board and provided further that such
Deferral Election applies only to Compensation earned on or after the date of
the election.

6.4 Deferral Increments.

(a) The minimum deferral per Plan Year will be determined by the Administrator.

(b) A Participant who is an Eligible Employee may elect to defer (less any
withholding requirements) up to 70% of Salary and up to 100% of Bonus.

(c) A Participant who is an Eligible Director may elect to defer up to 100% of
Annual Retainer.

6.5 Special Elections in 2005 regarding Deferrals. In accordance with IRS Notice
2005-1, Q/A-20, on or before March 15, 2005, Eligible Employees were permitted
to make Deferral Elections with respect to Bonus earned in 2005. Deferral
Elections made pursuant to this Section 6.5 are irrevocable and subject to any
special administrative rules imposed by the Administrator consistent with
Section 409A of the Code and IRS Notice 2005-1, A-20. No special Deferral
Election under this Section 6.5 will be permitted after March 15, 2005.

6.6 Phantom Share Program for Directors. In accordance with the EIP and the
Rules Governing Awards of Stock Options and Phantom Shares to Non-Employee
Directors promulgated thereunder, Eligible Directors may invest all or a portion
of their deferred Annual Retainer into fully vested Phantom Shares.

6.7 Distribution Election. The initial Deferral Election entered into under this
Section 6 also will include an election as to the time and form of payment of
the deferred Compensation (a “Distribution Election”). Each Participant’s
initial Distribution Election shall remain in force unless and until such time
as the Participant elects to modify his Distribution Election in accordance with
Section 9.2.

 

7



--------------------------------------------------------------------------------

(a) A Participant may elect to receive a distribution or commence distributions
from his Account pursuant to Section 9 upon the attainment of one of the
following ages: 75, 70, 65, 60, 55 and 50.

(b) Alternatively, a Participant may elect to receive a distribution or commence
distributions from his Account pursuant to Section 9 either (i) five years
following the date of the Participant’s Separation from Service, (ii) two years
following the date of such Separation from Service or (iii) subject to
Section 9.4, immediately following the date of such Separation from Service.

6.8 Special Distribution Election in 2006. Participants may make a special
Distribution Election to change the time and form of the distribution of their
Account, provided that the Distribution Election is made at least twelve months
in advance of both the newly elected distribution date and the previously
scheduled distribution date and the election is made no later than December 31,
2006. An election made pursuant to this Section 6.8 shall be treated as an
initial Distribution Election and shall be subject to any special administrative
rules imposed by the Administrator including rules intended to comply with
Section 409A of the Code and IRS Notice 2005-1, Q/A-19. No election under this
Section 6.8 shall (i) change the payment date of any distribution otherwise
scheduled to be paid in 2006 or cause a payment to be paid in 2006, or (ii) be
permitted after December 31, 2006.

6.9 Election Form. All Deferral Elections and Distribution Elections under this
Section 6 will be made in a manner prescribed for these purposes by the
Administrator.

6.10 Time of Making Employer Contributions. The Company may from time to time
make a transfer of assets to the Trustee for a Plan Year. The Company will
provide the Trustee with information on the amount to be credited to the
separate account of each Participant maintained under the Trust.

 

7. PARTICIPANTS’ ACCOUNTS.

7.1 Individual Accounts. The Company shall establish and maintain an Account for
each Participant which shall reflect deferred Compensation credited to the
Account on behalf of the Participant and earnings, expenses, gains and losses
credited thereto. The Company shall establish and maintain such other accounts
and records as it decides in its discretion to be reasonably required or
appropriate in order to discharge its duties under the Plan. Participants will
at all times be 100% vested in their Accounts. Participants will be furnished
statements of their Account values at least once each Plan Year.

 

8. INVESTMENT OF CONTRIBUTIONS.

8.1 Manner of Investment. All amounts credited to the Participants’ Accounts
shall be treated as though invested and reinvested only in eligible investments
selected by the Employer in Attachment B, except that the Accounts of
Participants who are Eligible Directors may be treated as though invested and
reinvested in Phantom Shares.

8.2 Investment Decisions. Investments in which the Participants’ Accounts shall
be treated as invested and reinvested shall be directed by the Participants. All
dividends, interest,

 

8



--------------------------------------------------------------------------------

gains, losses and distributions of any nature earned in respect of Fund Shares
in which the Account is treated as investing shall be credited to the Account as
though reinvested in additional shares of that Fidelity Fund. All dividend
equivalents earned in respect of Phantom Shares shall be deemed deferred by the
Participant and shall be credited to the Account as though reinvested in
additional Phantom Shares. Expenses attributable to the acquisition of
investments shall be charged to the Participants’ Account for which such
investment is made.

 

9. DISTRIBUTION OF BENEFITS.

9.1 Distribution of Benefits to Participants.

(a) Except as provided in Section 9.1(c), distributions under the Plan to a
Participant will be made in a lump sum in cash or under a systematic withdrawal
plan not exceeding ten years.

(b) Except as provided in Section 9.1(c), distributions under a systematic
withdrawal plan must be made in annual installments, in cash, over a period
certain which does not extend for more than ten years. A systematic withdrawal
plan may include a plan whereby one installment is elected. For purposes of the
Plan, installment payments shall be treated as a single distribution under
Section 409A of the Code.

(c) Notwithstanding Sections 9.1(a) and (b), distributions under the Plan to
Eligible Directors that are attributable to an investment in Phantom Shares
shall be distributed in shares of the Company’s common stock issuable under the
EIP. Distributions of the Company’s common stock may be in a lump sum or under a
systematic withdrawal plan. The value of any fractional Phantom Share shall be
paid in cash.

9.2 Determination of Timing and Method of Distribution. The Participant will
elect the timing and method of distribution of Plan benefits to himself. Such
election will be made at the time the Participant makes his or her initial
Deferral Election, or in accordance with Sections 6.5 and 6.8, and will apply to
all amounts credited to the Participant’s Account. A Participant may modify his
Distribution Election by submitting a completed and executed form approved by
the Administrator for such purposes; provided, however, that such modified
Distribution Election will not be given effect unless it is provided to the
Administrator at least twelve months before the first distribution becomes
payable to the Participant, under the Plan it is not effective for at least
twelve months after receipt by the Administrator and the newly elected
distribution date is at least five years after the originally elected
distribution date.

9.3 Default Distribution Election. If the Participant does not elect the method
of distribution, the method of distribution will be a lump sum and payment will
be made in cash (except that any whole Phantom Shares credited to the
Participant’s account shall be distributed in shares of the Company’s common
stock). Subject to Section 9.4 below, if the Participant does not elect the
timing of distribution, the Participant’s Account balance will be distributed
upon his Separation from Service.

9.4 Delayed Distribution to Key Employees. Notwithstanding any other provision
this Section 9, a distribution made to a Participant who is identified as a Key
Employee at the time of his Separation from Service will be delayed for a
minimum of six months if the

 

9



--------------------------------------------------------------------------------

Participant’s distribution is triggered solely by his Separation from Service.
Any payment that otherwise would have been made pursuant to this Section 9
during such sixth month period will be made in one lump sum payment not later
than the last day of the second month following the month that is six months
from the date the Participant Separates from Service. The determination of which
Participants are Key Employees will be made by the Administrator in its sole
discretion in accordance with Section 4.1(a)(22) of the Plan and 409A of the
Code.

9.5 Unforeseeable Emergency. In the event of a Participant’s Unforeseeable
Emergency, and upon application by such Participant, the Administrator may
determine in its sole discretion that payment of all, or part, of the
Participant’s Account will be made in one lump sum payment no later than the
last day of the second month following the month in which the distribution is
approved by the Administrator. Payments due to a Participant’s Unforeseeable
Emergency will be permitted only to the extent reasonably required to satisfy
the Participant’s need. The minimum amount of a distribution due to a
Participant’s Unforeseeable Emergency will be $1,000.00.

9.6 Prohibition on Acceleration. Notwithstanding any other provision of the Plan
to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in Section 409A
of the Code.

9.7 Adjustment for Investment Experience. If any distribution under this
Section 9 is not made in a single lump sum payment, the amount remaining in the
Account after the first installment payment will be subject to adjustment until
distributed to reflect the income and gain or loss on the investments in which
such amount is treated as invested and any expenses properly charged under the
Plan and Trust to such amounts.

9.8 Notice to Trustee. The Administrator will notify the Trustee in writing
whenever any Participant or Beneficiary is entitled to receive benefits under
the Plan. The Administrator’s notice will indicate the form, amount and
frequency of benefits that such Participant or Beneficiary will receive.

9.9 Time of Distribution.

(a) Except as provided in Section 9.4, in no event shall a distribution to a
Participant be made later than the last day of the second month following the
month in which the Participant attains the elected age specified in his Deferral
Election or the last day of the second month following the month in which the
Participant Separates from Service, provided that such distribution shall be
made in accordance with the Participant’s election made pursuant to Section 6.7.

(b) Notwithstanding the foregoing to the contrary, a Participant’s distribution
may be delayed under the following circumstances:

(1) if the Company’s income tax deduction under Code Section 162(m) would be
limited or eliminated; provided, however, that the amount to be distributed will
be paid at the earliest date the Company reasonably anticipates that the
deduction will not be limited or eliminated or, if sooner, the last day of
calendar year of the Participant’s Separation from Service;

 

10



--------------------------------------------------------------------------------

(2) if the amount to be distributed from the Participant’s Account would violate
a loan covenant to which any Employer is a party, and the violation is expected
to cause material harm to an Employer provided, however, that the distribution
will occur at the earliest date it is reasonable to expect that the payment will
not cause material harm;

(3) if the amount to be distributed from the Participant’s Account is reasonably
likely to violate federal or applicable state securities laws; provided,
however, that the distribution will occur at the earliest date the Company
reasonably anticipates that the distribution will not cause a violation; or

(4) if the amount to be distributed from the Participant’s Account is subject to
a bona fide dispute; provided, however, that the distribution occurs during the
first calendar year in which the Participant and the Employer enter into legally
binding settlement agreement or pursuant to a final non-appealable judgment or
other binding decision.

 

10. EFFECT OF DEATH OF A PARTICIPANT.

10.1 Distributions. In the event of a Participant’s death, the Participant’s
Account shall be distributed to the Participant’s Beneficiary in a single lump
sum payment in cash not later than the last to occur of (i) December 31 of the
year in which the Participant’s death occurs or (ii) 2-1/2 months after the date
of the Participant’s death.

10.2 Beneficiary Designation. Upon enrollment in the Plan, each Participant
shall file a prescribed form with the Employer naming a person or persons as the
Beneficiary who will receive distributions payable under the Plan in the event
of the Participant’s death. If the Participant does not name a Beneficiary, or
if none of the named Beneficiaries is living at the time payment is due, then
the Beneficiary shall be the Participant’s spouse or registered domestic
partner, or if none, the Participant’s estate.

The Participant may change the designation of a Beneficiary at any time in
accordance with procedures established by the Administrator. Designation of a
Beneficiary, or an amendment or revocation thereof, shall be effective only if
made in the prescribed manner and received by the Administrator prior to the
Participant’s death.

 

11. ESTABLISHMENT OF A TRUST.

11.1 Trust. The Company shall be responsible for the payment of benefits under
the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for the payment of benefits under the Plan;
provided, however, that the establishment of such a trust shall not affect the
status of the Plan as an unfunded plan. Such trust or trusts may be irrevocable,
but the assets thereof shall be subject to the claims of the employer’s
creditors in the event of its bankruptcy or insolvency. Benefits paid the
Participants from any such trust shall be considered paid by the Company for
purposes of meeting the obligation of the Company under the Plan.
Notwithstanding the establishment of a trust, the Company reserves the right at
any time and from time to time to pay Plan benefits to Participants or their
Beneficiaries in whole or in part from sources other than the Trust, in which
case upon the Company’s request, the Company shall receive a distribution from
the Trust in an amount equal to the amount paid by the Company from sources
other than the Trust to the Participant in satisfaction of its

 

11



--------------------------------------------------------------------------------

obligations under the Plan, provided that such distribution shall not exceed the
amount of Trust assets previously allocated to such Participant or Beneficiary.

11.2 General Duties of Trustee. The Trustee shall manage, invest and reinvest
the Trust Fund as provided in the Trust Agreement. The Trustee shall collect the
income on the Trust Fund and make distributions therefrom, all as provided in
the Plan and in the Trust Agreement.

 

12. AMENDMENT AND TERMINATION.

12.1 Amendment by the Company. The Company reserves the authority to amend the
Plan in its sole discretion. Such amendments are to be effective on the
effective date of such amendment. Any such amendment notwithstanding, no
Participant’s Account will be reduced by such amendment below the amount to
which the Participant would have been entitled if he had voluntarily Separated
from Service immediately prior to the date of the amendment. The Company may
from time to time make any amendment to the Plan that may be necessary to
satisfy the Code or ERISA. The Company reserves the right, to the extent it
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify this Plan as may be necessary to permit benefits provided under the Plan
to qualify for exemption from or to comply with Section 409A of the Code;
provided, however, that the Company makes no representation that the benefits
provided under this Plan will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to the benefits provided under this Plan. The Board or other individual(s)
designated by the Board will act on behalf of the Company for purposes of this
Section 12.1.

12.2 Retroactive Amendments. An amendment made by the Company in accordance with
Section 12.1 may be made effective on a date prior to the first day of the Plan
Year in which it is adopted if such amendment is necessary or appropriate to
enable the Plan and Trust to satisfy the applicable requirements of the Code or
ERISA or to conform the Plan to any change in federal law or to any regulations
or ruling thereunder. Any retroactive amendment by the Company will be subject
to the provisions of Section 12.1.

12.3 Termination. The Company has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, the
Company has no obligation or liability whatsoever to maintain the Plan for any
length of time and may suspend the Plan by discontinuing contributions under the
Plan or terminate the Plan at any time in its discretion without any liability
hereunder for any such suspension or termination.

(a) Except as provided in Sections 12.3(b) and (c) below, in the event of
termination of the Plan, the Accounts of Participants shall be distributed
within the period beginning twelve months after the date the Plan was terminated
and ending twenty-four months after the date the Plan was terminated, or
pursuant to Sections 9 or 10 of the Plan, if earlier. If the Plan is terminated
and Accounts are distributed, the Company shall terminate all “account balance
non-qualified deferred compensation plans” (within the meaning of Section 409A
of the Code) with respect to all participants and shall not adopt a new account
balance non-qualified deferred compensation plan for at least five years after
the date the Plan was terminated.

 

12



--------------------------------------------------------------------------------

(b) The Company may terminate the Plan thirty days prior to or twelve months
following a Change of Control and distribute the Accounts of the Participants
within the twelve-month period following the termination of the Plan. If the
Plan is terminated and Accounts are distributed, the Company shall terminate all
substantially similar non-qualified deferred compensation plans sponsored by the
Company and all of the benefits of the terminated plans shall be distributed
within twelve months following the termination of the plans.

(c) The Company may terminate the Plan upon a corporation dissolution of the
Company that is taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Participants’ Accounts are distributed and included in the gross income of the
Participants by the latest of (i) the Plan Year in which the Plan terminates or
(ii) the first Plan Year in which payment of the Accounts is administratively
practicable.

 

13. MISCELLANEOUS.

13.1 Withholding Taxes. All distributions under the Plan shall be subject to
reduction in order to reflect tax withholding obligations imposed by law.

13.2 Participant’s Unsecured Rights. The Account of any Participant, and such
Participant’s right to receive distributions from his Account, shall be
considered an unsecured claim against the general assets of the Company; such
Accounts are unfunded bookkeeping entries. The Company considers the Plan to be
unfunded for tax purposes and for purposes of Title I of ERISA. No Participant
shall have an interest in, or make claim against, any specific asset of the
Company, an Employer, or a Subsidiary pursuant to the Plan.

13.3 Limitation of Rights. Neither the establishment of the Plan and the Trust,
nor any amendment thereof, nor the creation of any fund or account, nor the
payment of any benefits, will be construed as giving to any Participant or other
person any legal or equitable right against the Company, Employer, Subsidiary,
Administrator or Trustee, except as provided herein; and in no event will the
terms of employment or service of any Participant be modified or in any way
affected hereby.

13.4 Nonalienability of Benefits. Except as provided in Sections 13.4(a) and
(b) with respect to domestic relations orders, the benefits provided hereunder
will not be subject to alienation, assignment, garnishment, attachment,
execution or levy of any kind, either voluntarily or involuntarily, and any
attempt to cause such benefits to be so subjected will not be recognized, except
to such extent as may be required by law.

(a) The procedures established by the Administrator for the determination of the
qualified status of domestic relations orders and for making distributions under
qualified domestic relations orders, as provided in Section 206(d) of ERISA,
shall apply to the Plan, to the extent applicable.

(b) To the extent required to comply with a qualified domestic relations order,
amounts awarded to an alternate payee under a qualified domestic relations order
shall be distributed in the form of a lump sum distribution as soon as
administratively feasible following the determination of the qualified status of
the domestic relations order. [To the extent that the

 

13



--------------------------------------------------------------------------------

qualified domestic relations order does not require an immediate lump sum
distribution, the alternate payee shall have all rights regarding investment
elections and distribution elections and withdrawal rights as if such alternate
payee were a Participant. For purposes of determining distributions to an
alternate payee, “Separation from Service” shall be the Separation from Service
of the Participant whose Account was the subject of the qualified domestic
relations order.]

13.5 Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under state law for the care and control of such recipient. The receipt by such
person or institution of any such payments will be complete acquittance
therefore, and any such payment to the extent thereof, will discharge the
liability of the Trust for the payment of benefits hereunder to such recipient.

13.6 Governing Law. The validity, interpretation, construction and performance
of the Plan shall be governed by ERISA, and, to the extent that they are not
preempted, by the laws of the State of California, excluding California’s
choice-of-law provisions.

 

14. PLAN ADMINISTRATION.

14.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details. The Administrator’s powers and responsibilities include, but are not
limited to, the following:

(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(b) To interpret the Plan, its interpretation thereof in good faith to be final
and conclusive on all persons claiming benefits under the Plan;

(c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) To administer the claims and review procedures specified in Section 14.2;

(e) To compute the amount of benefits which will be payable to any Participant
or Beneficiary in accordance with the provisions of the Plan;

(f) To determine the person or persons to whom such benefits will be paid;

(g) To authorize the payment of benefits;

(h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

 

14



--------------------------------------------------------------------------------

(i) To direct the Trustee in writing, from time to time, to invest and reinvest
the Trust Fund, or any part thereof. This shall include the right to select or
modify the Plan’s investment options set forth on Attachment B.

(j) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan; and

(k) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.

14.2 Claims and Review Procedure.

(a) Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his benefits under the Plan is encouraged to
communicate with the Administrator. If this discussion does not give the
Participant or Beneficiary satisfactory results, a formal claim for benefits may
be made within one year of the event giving rise to the claim in accordance with
the procedures of this Section 14.2.

(b) Formal Benefits Claim – Review by Administrator. A Participant or
Beneficiary may make a written request for review of any matter concerning his
benefits under this Plan. The claim must be addressed to the Administrator, 2005
Deferred Compensation Plan, Gilead Sciences, Inc., 333 Lakeside Drive, Foster
City, California 94404. The Administrator shall decide the action to be taken
with respect to any such request and may require additional information if
necessary to process the request. The Administrator shall review the request and
shall issue his decision, in writing, no later than 90 days after the date the
request is received, unless the circumstances require an extension of time. If
such an extension is required, written notice of the extension shall be
furnished to the person making the request within the initial 90-day period, and
the notice shall state the circumstances requiring the extension and the date by
which the Administrator expects to reach a decision on the request. In no event
shall the extension exceed a period of 90 days from the end of the initial
period.

(c) Notice of Denied Request. If the Administrator denies a request in whole or
in part, he shall provide the person making the request with written notice of
the denial within the period specified in Section 14.2(b) above. The notice
shall set forth the specific reason for the denial, reference to the specific
Plan provisions upon which the denial is based, a description of any additional
material or information necessary to perfect the request, an explanation of why
such information is required, and an explanation of the Plan’s appeal procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.

(d) Appeal to Administrator.

(1) A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Administrator within 60 days of receipt of the notification of denial. The
appeal must be addressed to: Administrator, 2005 Deferred Compensation Plan,
Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, California 94404. The
Administrator, for good cause shown, may extend the period during which the
appeal may be filed for another 60 days. The appellant

 

15



--------------------------------------------------------------------------------

and/or his authorized representative shall be permitted to submit written
comments, documents, records and other information relating to the claim for
benefits. Upon request and free of charge, the applicant should be provided
reasonable access to and copies of, all documents, records or other information
relevant to the appellant’s claim.

(2) The Administrator’s review shall take into account all comments, documents,
records and other information submitted by the appellant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Administrator shall not be restricted in his
review to those provisions of the Plan cited in the original denial of the
claim.

(3) The Administrator shall issue a written decision within a reasonable period
of time but not later than 60 days after receipt of the appeal, unless special
circumstances require an extension of time for processing, in which case the
written decision shall be issued as soon as possible, but not later than 120
days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant within the initial 60-day period.
This notice shall state the circumstances requiring the extension and the date
by which the Administrator expects to reach a decision on the appeal.

(4) If the decision on the appeal denies the claim in whole or in part written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

(5) The decision of the Administrator on the appeal shall be final, conclusive
and binding upon all persons and shall be given the maximum possible deference
allowed by law.

(e) Exhaustion of Remedies. No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section 14.2(b) above, has been notified
that the claim is denied in accordance with Section 14.2(c) above, has filed a
written request for a review of the claim in accordance with Section 14.2(d)
above, and has been notified in writing that the Administrator has affirmed the
denial of the claim in accordance with Section 14.2(d) above; provided, however,
that an action for benefits may be brought after the Administrator has failed to
act on the claim within the time prescribed in Section 14.2(b) and
Section 14.2(d), respectively.

 

16



--------------------------------------------------------------------------------

14.3 Execution and Signature. To record the adoption of the Plan by the Board,
the Company has caused its duly authorized officer to affix the corporate name
hereto:

 

GILEAD SCIENCES, INC. By:   /s/ Kristen M. Metza  

Printed Name: Kristen M. Metza

Title: Vice President, Human Resources

 

17